Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the application filed on 01/07/2021.  
The information disclosure statement/s (IDS/s) submitted on 01/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  
The drawings filed on 01/07/2021 are acceptable.
Claims 1-20 are pending and have been examined.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objection
Claims 3 and 4 are objected to because of the following informalities:  It appears that “a power” should be “a power supply”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Shyoukh et al. (US 2015/0234413 A1), hereinafter “Al” in view of Bartling et al. (US 10,345,846 B1), hereinafter “Bartling”

In re to claim 1, Al disclose a voltage reference circuit (i.e. 300, fig. 3, see pr. [0021]), comprising: a transistor (i.e. M2); a first current mirror unit (i.e. 320, see pr. [0021]) configured to provide a first current (i.e. I1) to the flipped-gate transistor (i.e. M1) and a mirroring current in response to a bias current (i.e. current generated by 310); a second current mirror unit (i.e. 330) configured to drain a second current (i.e. I2) from the transistor (i.e. M2) in response to the mirroring current (i.e. see pr. [0021]); and an output node (i.e. the VREF node) coupled to a source of the transistor (i.e. M2) and the second current mirror unit (i.e. 330), and configured to output a reference voltage (i.e. VREF, see prs. 0021-0022]).  Except, Al fail to explicitly disclose that wherein a gate and a drain of the flipped-gate transistor are coupled to a gate and a drain of the transistor.  Whereas, Bartling teach that wherein a gate and a drain of the flipped-gate transistor (i.e. 29/M1, fig. 3, see col. 4, lines 62-67) are coupled to a gate and a drain of the transistor (i.e. M2. See fig. 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified the voltage reference circuit of Al by incorporating the configuration of the flipped-gate transistor and the transistor of Bartling because a diode connection of transistors minimizes reverse leakage current.
In re to claim 2, Al disclose the voltage reference circuit (i.e. 300, fig. 3, see pr. [0021]) as claimed in claim 1, wherein size of the flipped-gate transistor (i.e. M1) is less than that of the transistor (i.e. M2, see pr. [0017]).  
In re to claim 3, Al disclose the voltage reference circuit (i.e. 300, fig. 3, see pr. [0021]) as claimed in claim 1, further comprising: a startup and biasing unit (i.e. 310), comprising: a first resistor (i.e. R1) coupled to a power (i.e. VDD); a first N-type transistor (i.e. M21) coupled between the first resistor (i.e. R1) and a ground (i.e. Ground, see fig. 3); a second resistor (i.e. R2) coupled between a gate of the first N-type transistor (i.e. gate of M21) and the ground (i.e. Ground, see fig. 3); and a second N-type transistor (i.e. M22) coupled between the second resistor (i.e. R2) and the first current mirror unit (i.e. 320), having a gate coupled to the first resistor (i.e. R1), 22wherein the bias current is a current flowing through the second resistor and the second N-type transistor (i.e. see pr. [0040]).  
In re to claim 4, Al disclose the voltage reference circuit (i.e. 300, fig. 3, see pr. [0021]) claimed in claim 1, wherein the first current mirror unit (i.e. 320) comprises: a first P-type transistor (i.e. M6) coupled to a power (i.e. VDD) , wherein a gate and a drain of the first P-type transistor are coupled to a startup and biasing unit (i.e. 310); a second P-type transistor (i.e. M7) coupled between the power (i.e. VDD) and the second current mirror unit (i.e. 330), having a gate coupled to the gate and the drain of the first P-type transistor (i.e. M6); a third P-type transistor  (i.e. M8) coupled between the power (i.e. VDD) and the drain of the flipped- gate transistor (i.e. M1), having a gate coupled to the gate of the first P-type transistor (i.e. M6); and a fourth P-type transistor (i.e. M9) coupled between the power (i.e. VDD) and the drain of the transistor (i.e. M2), having a gate coupled to the gate of the first P-type transistor (i.e. M6), wherein the bias current is a current flowing through the first P-type transistor (i.e. M6), and the mirroring current is a current flowing through the second P-type transistor (i.e. M7).  
In re to claims 5-6, Al disclose the voltage reference circuit (i.e. 300, fig. 3, see pr. [0021]) as claimed in claim 1, wherein the second current mirror unit (i.e. 330) comprises: a third N-type transistor (i.e. M5) coupled between a ground and the first current mirror unit (i.e. 320); and a fourth N-type transistor (i.e. M4) coupled between the ground and the output node (i.e. node of the VREF output, see fig. 3), having a gate coupled to a gate and a drain of the third N-type transistor (i.e. M4), wherein the mirroring current is a current flowing through the third N-type 23transistor (i.e. M4 is the mirroring transistor, see fig. 3 and pr. [0030]); wherein a bulk of the transistor is coupled to the output node (i.e. the node of VREF output, see fig. 3).  

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Al-Shyoukh et al. (US 2015/0234413 A1), hereinafter “Al” in view of Bartling et al. (US 10,345,846 B1), hereinafter “Bartling” and in view of Mietus (US 5,666,046 A).

In re to claim 7, Al disclose the voltage reference circuit (i.e. 300, fig. 3, see pr. [0021]) as claimed in claim 1.  Except, Al and Bartling fail to explicitly disclose that wherein a current ratio of the first current and the second current is equal to a first value such that the reference voltage has a temperature coefficient of zero.  Whereas, Mietus teaches that wherein a current ratio of the first current and the second current is equal to a first value such that the reference voltage has a temperature coefficient of zero (i.e. see the Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified the voltage reference circuit of Al and Bartling by incorporating the voltage reference circuit of  Mietus in order to develop a zero-temperature coefficient, which help to minimize the voltage variation over a given temperature range.

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Al-Shyoukh et al. (US 2015/0234413 A1), hereinafter “Al” in view of Mietus (US 5,666,046 A).

In re to claim 10, Al disclose the voltage reference circuit (i.e. 300, fig. 3, see pr. [0021]) as claimed in claim 9. Except, Al fails to explicitly disclose that wherein a current ratio of the first current and the second current is equal to a first value such that the reference voltage has a zero-temperature coefficient.  Whereas, Mietus teaches that wherein a current ratio of the first current and the second current is equal to a first value such that the reference voltage has a zero-temperature coefficient (i.e. see the Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified the voltage reference circuit of Al by incorporating the voltage reference circuit of Mietus in order to develop a zero-temperature coefficient, which help to minimize the voltage variation over a given temperature range.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the
basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8, 9 and 11-20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Shyoukh et al. (US 2015/0234413 A1), hereinafter “Al”.
In re to claim 8, Al disclose a voltage reference circuit (i.e. 300, fig. 3, see pr. [0021]), comprising: a first diode-connected transistor (i.e. M1) arranged in a first current path (i.e. I1); a second diode-connected transistor (i.e. M2) arranged in a second current path (i.e. I2), wherein gates of the first and second diode-connected transistors are coupled together (i.e. gates of M1 and M2 are coupled together, see fig. 3); and an output node (i.e. the node of VREF) coupled to a source and a bulk of the second diode-connected transistor (i.e. M2), and configured to output a reference voltage (i.e. VREF), wherein the first diode-connected transistor is a flipped-gate transistor (i.e. M1 is flipped-gate transistor), and the second diode-connected transistor is a non-flipped-gate transistor (i.e. M2 is a non-flipped-gate transistor).  
In re to claim 9, Al disclose the voltage reference circuit (i.e. 300, fig. 3, see pr. [0021]) as claimed in claim 8, further comprising: a first current unit (i.e. 102, fig. 1) configured to provide a first current in the first current path (i.e. I1, fig. 1); and a second current unit (i.e. 104, fig. 1) configured to provide a second current in the second current path (i.e. I2, fig. 1, see pr. [0011]).  
In re to claim 11, Al disclose the voltage reference circuit (i.e. 300, fig. 3, see pr. [0021]) as claimed in claim 8, wherein size of the first diode-connected transistor (i.e. M1) is less than that of the second diode-connected transistor (i.e. M2, see pr. [0017]).  
In re to claim 12, Al disclose the voltage reference circuit (i.e. 300, fig. 3, see pr. [0021]) as claimed in claim 8, further comprising: a first current mirror unit (i.e. 320) configured to provide a first current (i.e. I1) to the first current path and a mirroring current in response to a bias current (i.e. Ibias generated by 310); and a second current mirror unit (i.e. 330) configured to provide a second current (i.e. I2) to the second current path in response to the mirroring current (i.e. see pr. [0021]).  
In re to claim 13, Al disclose the voltage reference circuit (i.e. 300, fig. 3, see pr. [0021]) as claimed in claim 12, further comprising: a startup and biasing unit (i.e. 310), comprising: a first resistor (i.e. R1) coupled to a power (i.e. VDD); a first N-type transistor (i.e. M21) coupled between the first resistor (i.e. R1) and a ground (i.e. Ground, see fig. 3); a second resistor (i.e. R2) coupled between a gate of the first N-type transistor (i.e. gate of M21) and the ground (i.e. Ground, see fig. 3); and a second N-type transistor (i.e. M22) coupled between the second resistor (i.e. R2) and the first current mirror unit (i.e. 320), having a gate coupled to the first resistor (i.e. R1), 22wherein the bias current is a current flowing through the second resistor and the second N-type transistor (i.e. see pr. [0040]).  
In re to claim 14, Al disclose the voltage reference circuit (i.e. 300, fig. 3, see pr. [0021]) claimed in claim 12, wherein the first current mirror unit (i.e. 320) comprises: a first P-type transistor (i.e. M6) coupled to a power (i.e. VDD) , wherein a gate and a drain of the first P-type transistor are coupled to a startup and biasing unit (i.e. 310); a second P-type transistor (i.e. M7) coupled between the power (i.e. VDD) and the second current mirror unit (i.e. 330), having a gate coupled to the gate and drain of the first P-type transistor (i.e. M6); a third P-type transistor  (i.e. M8) coupled between the power (i.e. VDD) and a drain of the first diode-connected transistor (i.e. M1), having a gate coupled to the gate of the first P-type transistor (i.e. M6); and a fourth P-type transistor (i.e. M9) coupled between the power (i.e. VDD) and a drain of the second diode-connected transistor (i.e. M2), having a gate coupled to the gate of the first P-type transistor (i.e. M6), wherein the bias current is a current flowing through the first P-type transistor (i.e. M6), and the mirroring current is a current flowing through the second P-type transistor (i.e. M7).  
In re to claim 15, Al disclose the voltage reference circuit (i.e. 300, fig. 3, see pr. [0021]) as claimed in claim 1, wherein the second current mirror unit (i.e. 330) comprises: a third N-type transistor (i.e. M5) coupled between a ground and the first current mirror unit (i.e. 320); and a fourth N-type transistor (i.e. M4) coupled between the ground and the output node (i.e. node of the VREF output, see fig. 3), having a gate coupled to a gate and a drain of the third N-type transistor (i.e. M4),

In re to claims 16-20, method claims 16-20 are rejected based on the following case law, note that under MPEP 21 12.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device inherently performs the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed Cir. 1986). Therefore, the previous rejections based on the apparatus will not be repeated.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the 
Claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YEMANE MEHARI/            Primary Examiner, Art Unit 2839